Peters, C. J.
The question of the case is whether notes of hand, dated in Boston, Massachusetts, in 1883, not witnessed, on a few months time, running from defendant to plaintiff, neither party no w or ever residing in this State, the defendant being personally in this State in June, 1890, when the writ in this case was *254served on him, — are barred by the statute of limitations or not. It may be added, as a part of the statement of facts, that since 1844, the parties have resided in different states, one in Massachusetts and the other in Missouri.
The question has been settled in the negative in the case, essentially like this, of Thompson v. Reed, 75 Maine, 404. The statute as it stood when that case was decided read thus : "If a person is out of the State when a cause of action accrues against him, the action may be commenced within the time limited therefor after he comes into the State.” R. S., 1871, c. 81, § 99. These words have a clear meaning.
Then a further question arises whether the amendment of our limitations act passed in 1885, alters this construction. We think not. The amendment reads thus: "No action shall be brought by any person whose cause of action has been barred by the laws of any state, territory or country while all the parties have resided therein.” Stat. 1885, c. 376. This language is too plain to be misunderstood. The parties must reside in the same state at the same time. These parties have not so resided either in Maine, Massachusetts, Missouri or elsewhere.
The statute of Massachusetts, passed in 1880, (Pub. Stat. Mass. 1880, c. 197) differs from ours, but does not influence the question here. Counsel for defendant cites cases in support of his position, hut they are not authorities in this State, and are contrary to our laws and decisions on the subject.

Exceptions overruled.

Walton, Virgin, Emery, Foster and Haskell, JJ., concurred.